UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1288


CLARENCE ANDREW MCGUFFIN,

                     Plaintiff - Appellant,

              v.

NANCY A. BERRYHILL, Acting Commissioner of the Social Security
Administration,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, Chief District Judge. (5:16-cv-00467-D)


Submitted: August 15, 2017                                  Decided: September 26, 2017


Before KEENAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Andrew McGuffin, Appellant Pro Se. Rudy E. Renfer, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clarence Andrew McGuffin appeals the district court’s order granting the

defendant’s motion to dismiss McGuffin’s complaint as untimely filed.         We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. McGuffin v. Berryhill, No. 5:16-cv-00467-D (E.D.N.C. Jan.

3, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           2